Title: To Thomas Jefferson from George Washington, [24 February 1792]
From: Washington, George
To: Jefferson, Thomas


          
            Friday 2 Oclock [24 Feb. 1792]
          
          The President desires Mr. Jefferson will give the enclosed Papers an attentive perusal, and return them to him as soon as he has done it; that Colo. Hamilton may have an opportunity of doing it also.—At 10 ’oclock tomorrow the P—— will speak with the heads of departments upon the subject of them, and requests their attendance accordingly.
        